Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (hereinafter Rosa)(US 2018/0375568) in view of Hong et al. (hereinafter Hong)(US 2020/0221280).
Regarding claim 1, Rosa teaches a method comprising: receiving, at an authentication apparatus, a subscription information configuration message transmitted from an external server, wherein the subscription information configuration message includes assistance information that configures parameters of a base unit for a mobile unit, and the assistance information comprises an access stratum identifier, a user equipment identifier, and at least one of an expected altitude range, an expected speed range, path information, and mobility restriction parameters(P[0103], authentication data may include a unique identifier asocited by the cellular network with the UAV that ties the UAV to the subscriber peofile; in addition include an identifier that the UAV a device to be operated at flight altitude); 
authenticating, at the authentication apparatus, the subscription information configuration message, wherein the authentication apparatus authenticates the subscription [0052] In some aspects, the aerial traffic management system 130 (or component(s) thereof) may be a part of the core network 135 that is dedicated to handling UAVs and/or other aerial devices (e.g., authentication, profile information access and/or storage, etc.).
Rosa did not teach specifically the user equipment identifier. However, Hong teaches in an analogous art the user equipment identifier(abstract, IMEI of the aerial vehicle). Therefore, , it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the the user equipment identifier in order to authenticate the device uniquely.
Regarding claim 4, Rosa teaches wherein the subscription information configuration message further includes mobility restriction parameters (P[0089], also P[0026]).
Regarding claim 5, Rosa teaches the method of claim 4, wherein the mobility restriction parameters include altitude restriction which defines a maximum altitude of the mobile unit(P[0089], also P[0026]; any recommended or required minimum/maximum flight altitude and/or minimum/maximum flight speed).
Regarding claim 7, Rosa teaches the method wherein the mobility restriction parameters include speed restriction which defines a maximum speed of the mobile any recommended or required minimum/maximum flight altitude and/or minimum/maximum flight speed).
         
 Claims 16 and 23 are rejected for the same reason as set forth in claim 1.
Regarding claim 24, Rosa teaches the method of claim 23, further comprising: obtaining the subscription information configuration message from an external server(P[0102], core network (or MME of the core network) communicate with the aerial management system(excahnge message) to authenticate the UAV). 
Claim(s) 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (hereinafter Rosa)(US 2018/0375568) in view of Hong et al. (hereinafter Hong)(US 2020/0221280) and Ma et al. (hereinafter Ma)(US 2014/0045452).
Regarding claim 18, Rosa in view of Hong teaches all the particulars of the claim except wherein, in response to the success of the authentication, the authentication apparatus converts the subscription information configuration message into a format that is understandable by the base unit, and sends the converted subscription information configuration message to the subscriber server.  However, Ma teaches in an analogous art wherein, in response to the success of the authentication, the authentication apparatus converts the subscription information configuration message into a format that is understandable by the base unit, and sends the converted subscription information configuration message to the subscriber server(P[0200], subscription and configuration information; convert a format required by mapping).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a system 
Claim 3 is rejected for the same reason as set forth in claim 18.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (hereinafter Rosa)(US 2018/0375568) in view of Hong et al. (hereinafter Hong)(US 2020/0221280) and Shehata et al. (hereinafter Shehata)(US 2015/0142211).
Regarding claim 6, Rosa in view of Hong teaches all the particulars of the claim except wherein, in response to the mobile unit flying beyond the maximum altitude, an alert message is sent from the base unit to the external server.  However, Shehata teaches in an analogous art wherein, in response to the mobile unit flying beyond the maximum altitude, an alert message is sent from the base unit to the external server (P[0044-0045]).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the in response to the mobile unit flying beyond the maximum altitude, an alert message is sent from the base unit to the external server in order to have efficient handling of mobility.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (hereinafter Rosa)(US 2018/0375568) in view of Hong et al. (hereinafter Hong)(US 2020/0221280) and Mingso et al. (hereinafter Mingso)(US 2016/0316363).
Regarding claim 8, Rosa in view of Hong teaches all the particulars of the claim except wherein, in response to the mobile unit flying beyond the maximum speed, an alert message is sent from the base unit to the external server.  However, Mingso teaches in an analogous art .
Claim(s) 10-14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (hereinafter Rosa)(US 2018/0375568) in view of Hong et al. (hereinafter Hong)(US 2020/0221280) and Ianev et a l. (hereinafter Ianev)(US 2017/0078867).
Regarding claim 10, Rosa in view of Hong teaches all the particulars of the claim except wherein,  in response to a successful authentication of the mobile unit by the subscriber server, the subscription information configuration message is sent from the subscriber server to a control node.  However, Ianev teaches in an analogous art wherein in response to a successful authentication of the mobile unit by the subscriber server, the subscription information configuration message is sent from the subscriber server to a control node (Figure 8, item 26 and 27, message sent from subscription server to the control node; item 23-28, attach request message of the mobile unit to the control node).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have,  in response to a successful authentication of the mobile unit by the subscriber server, the subscription information configuration message is sent from the subscriber server to a control node in order to have enhanced mobility.
claim 11, Ianev teaches the method of claim 10, wherein, in response to a location change of the mobile unit, the subscription information configuration message is sent from the control node to another control node(Fig. 8, item 23-28).  
Regarding claim 12, Ianev teaches the method of claim 10, wherein, in response to an attach of the mobile unit to the control node, the subscription information configuration message is sent from the control node to the base unit(Fig. 8, item 23-28).    
Regarding claim 13, Ianev teaches the method of claim 12, wherein, in response to a location change of the mobile unit, the subscription information configuration message is sent from the base unit to another base unit(Fig. 8, item 23-28).    
Regarding claim 14, Ianev teaches the method of claim 12, wherein the subscription information configuration message is further sent from the base unit to the mobile unit(Fig. 8, item 23-28).    
Regarding claim 22, Rosa in view of Hong teaches all the particulars of the claim except a control node and the base unit, wherein, in response to a successful authentication of the mobile unit by the subscriber server, the subscription information configuration message is sent from the subscriber server to the control node, and, wherein, in response to an attach of the mobile unit to the control node, the subscription information configuration message is sent to from the control node to the base unit.  However, Ianev teaches in an analogous art a control node and the base unit, wherein, in response to a successful authentication of the mobile unit by the subscriber server, the subscription information configuration message is sent from the subscriber server to the control node, and, wherein, in response to an attach of the mobile unit to the control node, the subscription information configuration message is sent to from the and the base unit, wherein, in response to a successful authentication of the mobile unit by the subscriber server, the subscription information configuration message is sent from the subscriber server to the control node, and, wherein, in response to an attach of the mobile unit to the control node, the subscription information configuration message is sent to from the control node to the base unit in order to have enhanced mobility
Claim(s) 9, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (hereinafter Rosa)(US 2018/0375568) in view of Hong et al. (hereinafter Hong)(US 2020/0221280) and Yu et al. (hereinafter Yu)(US 2020/0236546). 
Regarding claim 9, Rosa in view of Hong teaches all the particulars of the claim except wherein storing the subscription information configuration message comprises , modifying a previous subscription information configuration message to the subscription information configuration message.  However, Yu teaches in an analogous art wherein storing the subscription information configuration message comprises , modifying a previous subscription information configuration message to the subscription information configuration message(item S1125 in Fig. 14; update profile information corresponding to the ICCID). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein storing the subscription information configuration message comprises , modifying a 
Regarding claim 21, Rosa in view of Hong teaches all the particulars of the claim except wherein the transmission of the subscription information configuration message is performed in response to a request from the subscriber server.  However, Yu teaches in an analogous art wherein the transmission of the subscription information configuration message is performed in response to a request from the subscriber server(Figure 14). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the transmission of the subscription information configuration message is performed in response to a request from the subscriber server in order to have efficient handling of messages. 
Regarding claim 21, Rosa in view of Hong teaches all the particulars of the claim except wherein the subscriber server requests the external server to transmit the subscription information configuration message to the authentication apparatus.  However, Yu teaches in an analogous art wherein the subscriber server requests the external server to transmit the subscription information configuration message to the authentication apparatus(Figure 14, MNO server message to HSS; P[0008], remote server). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the subscriber server requests the external server to transmit the subscription information configuration message to the authentication apparatus in order to have efficient handling of updates.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647